LOWELL, District Judge.
At Boston, in said district, on the 20th day of Juno, A. D. 1932, upon the question certified to the court by the referee in said matter on the 9th day of May, A. D. 1932, now therefore after hearing argument of William L. Berger, counsel for Horace J. Martin, and Francis E. Drohan, of counsel for the trustee in bankruptcy being present and not heard, Now after due consideration of the same:
It is hereby ordered and decreed that the order of the referee dismissing’ the petition of Horace J. Martin to establish as a provable debt against said bankrupt estate a contract based upon the purchase of stock with a repurchase agreement, be and it hereby is affirmed.
It is further ordered that the clerk send a copy of this order by mail to the referee.